           Case 1:20-cv-00706-JL Document 19 Filed 12/02/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

  RICHARD DASCHBACH and ELCINDA
  PERSON, individually, and on behalf of all
  others similarly situated,

                 Plaintiffs,

  v.                                                Case No. 1:20-cv-706-JL

  ADVANCED             MARKETING  &
  PROCESSING, INC. d/b/a PROTECT MY
  CAR, a Florida corporation,

                 Defendant.

          DEFENDANT ADVANCED MARKETING & PROCESSING, INC.’S
       MOTION TO DISMISS FOR LACK OF SUBJECT-MATTER JURISDICTION

        Defendant, Advanced Marketing & Processing, Inc. d/b/a Protect My Car (“PMC”), by

and through undersigned counsel and pursuant to Federal Rule of Civil Procedure 12(b)(1),

hereby moves to dismiss Plaintiffs’ Class Action Complaint, filed June 10, 2020 (the

“Complaint”) (DE 1), with prejudice, for lack of subject-matter jurisdiction.

Dated: December 2, 2020                      __/s/ Steven J. Dutton______________________
                                             Steven J. Dutton (NH Bar. No.: 17101)
                                             MCLANE MIDDLETON P.A.
                                             900 Elm Street
                                             Manchester, NH 03101
                                             Telephone: (603) 628-1379
                                             Email: steven.dutton@mclane.com

                                             /s/ Jeffrey A. Backman
                                             Jeffrey A. Backman (Florida Bar No.: 662501)*
                                             GREENSPOON MARDER LLP
                                             200 East Broward Boulevard, Suite 1800
                                             Fort Lauderdale, Florida 33301
                                             Telephone: 954.491.1120
                                             Facsimile: 954.343.6958
                                             Email: jeffrey.backman@gmlaw.com
                                             Attorneys for Defendant, Advanced Marketing &
                                             Processing, Inc.



                                                1
           Case 1:20-cv-00706-JL Document 19 Filed 12/02/20 Page 2 of 2




                                               *Admitted pro hac vice.

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 2, 2020, I electronically filed the foregoing with

the Clerk of the Court, using the CM/ECF system, which will send a notice of electronic filing to

all counsel of record identified on the attached service list.

                                                       By: _/s/ Steven J. Dutton_______________
                                                          Steven J. Dutton

                                               SERVICE LIST

V. Richards Ward, Jr.
NH Bar #14262
Law Office of V. Richards Ward, Jr., PLLC
39 North Main Street, Unit D-3
P.O. Box 1117
Wolfeboro, NH 03894
Rick@VRWardLaw.com
Telephone: (603) 569-9222

Patrick H. Peluso
Taylor T. Smith
Woodrow & Peluso, LLC
3900 E. Mexico Avenue, Suite 300
Denver, CO 80210
ppeluso@woodrowpeluso.com
tsmith@woodrowpeluso.com
Telephone: (720) 213-0676




                                                   2
